DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder – “member,” in this case – that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “member (20)” of claims 1, 3, and 15;
The “member (21)” of claims 1, 4-5, 8, 12, and 15;
The “member (31)” of claims 5 and 6; 
The “member (30)” of claim 6;
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The member (20) will be interpreted as a tubular passage in accordance with paragraph [0092].
The member (21) will be interpreted as a slot in accordance with paragraph [0092].
The member (31) will be interpreted as a slot in accordance with paragraph [0105].
The member (30) will be interpreted as a passage in accordance with paragraph [0105].
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Objections
Claim 8 is objected to for grammatical reasons, as the preamble begins with “Treatment unit [sic] according to…” The article the ought to initiate the sentence.
Claim 9 is objected to for grammatical reasons, as the preamble begins with “unit [sic] according to…”
Claim 15 is objected to for grammatical reasons, as the second line reads “according to the claim 14” – “the” ought to be deleted. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The preamble of claim 1 initially recites a “treatment unit for a facility,” but then refers to “this installation further comprising.” The denotation of “installation” is indeterminate. Does the term refer to the treatment unit, the facility, or the combination of the two? Further, what precisely is being claimed – the treatment unit, the facility, or the installation? Clarification is required. 
Separately, the third paragraph of claim 1 specifies a “counter-electrode, in particular coincident with the support.” This syntax is idiomatic and unclear – does the counter-electrode constitute the support, or is it contained within the support as a subcomponent? Clarification is required. To advance prosecution, the examiner will accept the prior art disclosure of a support comprising an electrode as satisfying the contested limitation.
Separately, as detailed above, both “first injection means” and “member” are being treated as nonce terms prompting a 112f interpretation. It is improper, however, to define one generic placeholder by reference to another – logically, a generic placeholder has no content and thus cannot define another thing. As such, the applicant’s attempt to define “first injection means” by recourse to “member (20)” and “member (21)” is indefinite. Correction is required.
Separately, the seventh paragraph of claim 1 describes the injection of a “first gas, or treatment gas…this first gas comprising at least one plasma-forming gas.” The metes of these three terms is indeterminate. Is the first gas a treatment gas or a plasma-forming gas, for instance? The examiner prescribes the use of a single term to define this fluid.
Separately, the eighth and ninth paragraphs of claim 1 recite two distinct features, respectively, yet name them both as “member.” For purposes of clarity, each recited component ought to be syntactically differentiated, i.e., each component must have a unique title to allow one to properly distinguish therebetween. Correction is required.
Separately, the eighth paragraph refers to “this admission member,” but this term lacks antecedent basis. Correction is required.
Separately, the tenth paragraph refers to “admission and injection members,” but these terms lack antecedent basis. To advance prosecution, the examiner will provisionally interpret member 20 as the “admission member” and member 21 as the “injection member.” The examiner suggests using these two titles indefinitely. 

Separately, the twelfth paragraph refers to “the inlet” and “the outlet” of the upstream region, but these terms lack antecedent basis. Correction is required.   
Separately, the final two paragraphs refer to the “upstream” and “downstream” regions. However, the claim fails to establish a reference point allowing one to distinguish between these relative directions, i.e., upstream relative to what? Clarification is required.
The final paragraph of claim 1 also includes the problematic syntax of “particular perpendicular” and “in service,” as explained above. In addition, the recitation of “the inlet” and “the outlet” lacks antecedent basis. Correction is required.
Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite. The second line of this claim refers to “the unit,” but this term lacks antecedent basis. Correction is required. To advance prosecution, the examiner will interpret “the unit” as denoting the treatment unit. 
Separately, the final lines of claim 2 refers to two downstream conduits, “each extending a respective upstream conduit.” This syntax is incomprehensible. Correction is required. To expedite prosecution, the examiner will accept the prior art disclosure of a single conduit as satisfying the contested limitations.
Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite. This claim refers to the “admission member,” but this term lacks antecedent basis. Correction is required. To advance prosecution, the examiner will interpret the term as denoting member 20. 
Separately, the final line specifies that the central core is “in particular triangular in shape.” The relevance of “in particular” is unclear, and the examiner suggests its deletion.
Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite. This claim refers to the “injection member,” but this term lacks antecedent basis. Correction is required. To advance prosecution, the examiner will interpret the term as denoting member 21. 
Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite. This claim attempts to define “second injection means” by recourse to a “member (31),” which is also a nonce term. It is improper to define one generic placeholder by reference to another – logically, a generic placeholder has no content and thus cannot define another thing. As such, the applicant’s attempt to define “second injection means” by invoking “member (31)” is indefinite. Correction is required.

Separately, this claim refers to an “admission member (30),” but this term lacks antecedent basis. Correction is required.
Separately, the final paragraph of claim 6 includes the indeterminate syntax of “in service” and “in particular perpendicular.” For those reasons already elaborated above, under the 112b rejection of claim 1, the examiner prescribes their deletion. 
Separately, the final paragraph refers to “the injection member (31),” but this term lacks antecedent basis. Correction is required.
Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite. This claim refers to “the principal axes,” but what constitutes a principal axis is indeterminate. Further, the claim refers to the “member injecting the first gas” and the “member injecting the second gas,” but it is unclear what structures are denoted by “member.” Clarification is required. To promote compact prosecution, the examiner will accept the prior art disclosure of first and second gas passages as satisfying the contested limitation.
Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite. This claim stipulates that the relevant members are separated “by a distance of less than 10 millimeters, in particular less than 4 millimeters.” It is unclear what threshold must be satisfied – 10 or 4 millimeters? Clarification is required. To advance prosecution, the examiner will accept the prior art disclosure of a 10 mm distance.
Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite. This claim stipulates that the relevant members are separated “by a distance of less than 20 millimeters, in particular less than 15 millimeters.” It is unclear what threshold must be satisfied – 20 or 15 millimeters? Clarification is required. To advance prosecution, the examiner will accept the prior art disclosure of a 20 mm distance.
Claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite. This claim refers to “the unit,” but the term lacks antecedent basis. Correction is required. To advance prosecution, the examiner will interpret “the unit” as denoting the treatment unit. 
Claim 12 is rejected under 35 U.S.C. 112(b) as being indefinite. This claim refers to “the admission member,” but the term lacks antecedent basis. To expedite prosecution, the examiner will interpret the term as denoting member (20). Further, the claim concludes with the term “in service,” but its meaning is unclear. The examiner suggests its deletion.

Separately, the claim refers to “this unit,” which lacks antecedent basis – correction is required.
Separately, the claim stipulates that the treatment is unit is in the “form of a solid block,” but if the unit is literally solid, it is unclear how it can comprise internal volumes such as 28 and 29. Clarification is required.
Claim 14 is rejected under 35 U.S.C. 112(b) as being indefinite. The preamble of this claim refers to “The facility…according to claim 1,” but claim 1 was directed to a treatment unit, not a facility. Further, claim 14 proceeds to enumerate several features already specified by claim 1, thereby engendering several redundancies which render the claim indefinite. 
Separately, claim 14 attempts to define “treatment assembly” by reference to the “treatment unit.” However, both assembly and unit are nonce terms, so the latter cannot be relied upon to define the former. Correction is required.
Separately, the final paragraph of claim 14 refers to “the second injection means,” but this term lacks antecedent basis, as claim 1 does not invoke a second injection means. Correction is required.
Claim 15 is rejected under 35 U.S.C. 112(b) as being indefinite. This claim depends from claim 14 which, in turn, derives from claim 1. Claim 15, however, proceeds to recite a series of features already recited by claim 1, thereby engendering several redundancies which render the claim indefinite. The examiner suggests simply referring to the treatment unit of claim 1 in the preamble, and then immediately reciting the elaborated by the final paragraph of claim 15. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al., US 2003/0113479, in view of Sugiyama, US 2005/0001527.
Claims 1, 12, 14-15: Fukuda provides a system for the surface treatment of a substrate in motion (Fig. 2), including:
A support (7) for the substrate (6);
A counter-electrode (5), in particular coincident with the support [0076];
A treatment unit, including:
A housing including an electrode (2) [0132];
A first injection means, including:
A first member (11), i.e., a passage;
A second member, i.e., the slot at the end of the passage.
Regarding the feature of the “intermediate chamber,” Sugiyama provides a proper housing (101) for generating a plasma and distributing the fluid to a substrate in motion (Fig. 1). The housing includes a member (22) for admission of a gas and another member (15) for injecting said gas opposite the substrate support [0059]. Electrodes are embedded therein to generate a plasma, whereby an integrated dielectric prevents unwanted discharge between said electrodes [0018]. Further, the housing encloses an intermediate chamber (15b) having upstream and downstream regions. The chamber includes a “pool portion” (15b) which permits the gas to flow “obliquely,” as the claimed requires [0059]. As the claim does not establish the orientation of either the claimed “longitudinal view” or the “transverse view,” this vector may be chosen arbitrarily to coincide with the direction of flow through Sugjiyama’s system. It would have been obvious to configure Fukuda’s housing according to the paradigm established by Sugjiayama in order to generate a stable plasma at a position close to the substrate’s surface [0018].
Claim 2: The claimed “median axis” may be mapped arbitrarily at a point of symmetry with regard to the intermediate chamber.
Claim 3: Structure 30 of Sugiyama may be taken as the “central core” (Fig. 1). 
Claim 4: As shown by Figure 3 of Sugiyama, the injection member (4) extends over the width of the unit.
Claims 5-6: The second injector (4’) of Sugiyama may be taken as the “second injection means.” The orientation of this injector in relation to the intermediate chamber is coextensive with that of the first injector given their symmetry relative to said chamber.
Claims 7-11, 13: The enumerated angles and distances are matters which can be resolved by the application of ordinary skill via routine experimentation –it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215, CCPA 1980).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be 
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716